Title: To George Washington from Walter Stewart, 4 January 1781
From: Stewart, Walter,Wayne, Anthony,Butler, Richard
To: Washington, George


                        
                            Dear General
                            Prince Town 4th Jany 1781
                        
                        Your own anxiety & distress of mind, is the best Criterion to judge of ours by—The Inclosed copy of
                            Orders, propositions, Interogatories & Answers, will Inform you of our prospects & Situation.
                        If with the assistance of the Governor & Council, or a Committee from that body, this unhappy
                            business can not be settled, your presence & Influence will be more proper in an Other Quarter than with us.
                        to the last Question, or note we decline giving an answer, but refered them to No. 2—what
                            the result may be is yet uncertain, we would hope for the best, as it seems to be the Disposition of the Line to fight the
                            Common Enemy, however they may differ with us in Other respects—whether these are their real sentiments or not, will soon
                            be Determined if the Intelligence contained in the Inclosed Copy of a letter from Colo. Crane is true.
                        The Militia of New Jersey are Alarmed & Collecting to dispute their Advance—whatever point they may
                            land in.
                        any change must be an Alleviation to our present feelings—however we have one resort left, for which we
                            trust, we shall be more envied than pitied. Adieu Dear General & believe us with much Esteem your Most Obt Hume
                            Sert
                        
                            Anty Wayne
                            Richd Butler
                            Walter Stewart
                        
                     Enclosure
                                                
                            
                                
                                    
                                No. 1
                                Mount Kemble 2-4 January 1781
                                 2d Jany 1781
                            
                            Agreeable to the propositions of a very great proportion of the worthy Soldierly last evening—Gen. Wayne
                                hereby desires—the nonCommissioned officers & privates to appoint one man from each Regiment to represent
                                their grieveances to the General, who on the Honor of a gentleman and a Soldier does hereby Solemnly promise to exert every nerve to obtain a redress of those
                                grieveances—and he further plights that honor that no man shall receive the least injury on
                                account of the part they have taken on this occasion, and that the persons of those who may
                                be appointed to Settle this affair shall be held Sacred & inviolate.
                            the General hopes Soon to return to Camp with all his brother Soldiers who took a little tour last
                                evening. Signd
                            
                                Anthy Wayne

                            
                            
                                No. 2
                                In pursuance of the within order a Serjt from each Regiment meet General Wayne Colonels Butler,
                                    & Stewart & mention the following grieveances vizt.
                                many men continued in the Service after the expirations of their inlistments.
                                the Arrearages of pay and the depreciation not yet made up—and the Soldiers Suffering every extreme
                                    for want of money & Clothing.
                                that it is very hurtfull to the feelings of the Soldiery—to be prevented from disposeing of their
                                    depreciation Certificates as they please, without consulting any person on the occasion.
                                it is agreed on the part of the General & Colonels, that one disinterested Serjt or private
                                    from each Regt shall with the Commanding Officer of the Corps where an inlistment is disputed determine on the
                                    Case.
                                a Serjeant from each Regt to be appointed to carry an address to Congress backd by
                                    the General & field Officers.
                            

                            
                                No. 3
                                Proposals from a Committee of Serjeants now representing the Pennsylva. Line, Artillery
                                    &ca.
                                Article 1st
                                That all and every such men as were Inlisted in the Year 1776 or 1777 and receiv’d the Bounty of
                                    Twenty Dollars shall be without any delay discharg’d, And all arrearages of Pay, be paid to the said men, without
                                    any fraud, Cloathing Included.
                                Article 2nd
                                Such men as were Inlisted since the Year 1777, and receiv’d the 120 Dollars Bounty, or any more
                                    Additions shall be Intitled to their discharges at the Expiration of three Years, from the date of their said
                                    Inlistments, and their full depretiation of Pay, and all Arrears of Cloathing.
                                Article 3d
                                That all such men, that belong to the different Regiments as are Inlisted of late for the War, that
                                    they shall receive the remainder part of their Bounty And pay, And All Arrears of Cloathing; that they shall
                                    Return to their Respective Corps, And do their duty as formerly And no Aspersion to be cast, or no grievance to be
                                    Repeated to the said men.
                                Article 4th
                                Those Soldiers that are Intitled to receive their discharges, and all Arrears of pay And Cloathing,
                                    shall not be Compell’d to stay by any former Officers Commanding any longer time than what is agreeable to their
                                    Own pleasure and dispositions, And those that do Remain for a small time as Volunteers, that they shall be at
                                    their own disposal at Pleasure.
                                Article 5th
                                As we now depend And rely upon You General Wayne for to represent and repeat our Grievances, we do
                                    agree in Conjunction from this date, Jany 4th in Six days for to Compleat and Settle every such demand as the
                                    above five Articles mention’d.
                                Article 6th
                                That the whole line are Actually agreed And determin’d to support these above Articles in every
                                    Particular.
                            
                            
                                Signed in Conjunction
                            
                            
                                Copy’d by W: Stewart Colo. 2nd Pa. Rt
                                No. 4
                            
                            
                                Prince Town N.J. Jany 4th 1781
                            
                            
                                General Wayne having maturely Considered the foregoing propositions & Articles presented to
                                    him by the Serjeants in behalf of themselves the Artillery & Privates of the Pennsa. Line thinks proper to
                                    Return the following Answer Viz.
                                1st That all such Non Commissioned Officers And Soldiers as Are justly entitled to their Discharges,
                                    Shall be Immediatly setled with, their Accounts properly Adjusted and Certificates for the pay & Arrears
                                    of pay, & Cloathing given them Agreeable to the Resolves of Congress—and the late act of the Honourable
                                    Assembly of Pennsa. for making up the Depreciation & be Dischargd the Service of the United States.
                                2d That all Such Non Commissiond Officers and Privates belonging to the Respective Regiments of
                                    Artillery or Infantry as are not Intitled to their Discharges, Shall be Also Setled with & Certificates
                                    given them for their pay Depreciation & Cloathing in like maner as those before mentioned, which
                                    Certificates are to be Redeemable at as Short A Period as the Nature of the case will Admit of, to be paid in hard
                                    Cash or an Equivelant of the Current money of these States & be Immediatly furnished with Comfortable warm
                                    Cloathing they Returning to their duty as worthy faithful Soldiers.
                                These propositions are founded on principles of Justice And Honour between the
                                    United States & the Soldiery, which is all that Reasonable men can Expect or that the General can promise
                                    Consistant with his Station & Duty & the mutual benefit of this Country & the Lines which
                                    he has had the Honour so long to Command.
                                If the Soldiery are Determined not to let Reason & justice Govern on this Occasion, he has
                                    only to lament the Fatal & unfortunate Sittuation to which they will Reduce themselves & their
                                    Country. Signd
                            
                            
                                Anty Wayne B.G.
                                
                            
                            
                                No. 5
                                Sir
                                We woud be glad that you woud inform us who those men are that you mean, that are intitled to their
                                    discharges, as we jointly think that you dont deem the men inlisted with the bounty of twenty dollars to be
                                    entitled to their discharges—therefore Sir be punctual what you Say & do—as we
                                    reasonably think it is our due. Signed
                            
                            
                                Committee
                                
                            
                            
                                No. 6
                            
                            
                                Princeton N.J. Jany 4th 1781
                            
                            
                                the question asked me by the Committee of Serjeants is of such important Consequence, and on which so
                                    great a variety of Opinions are given—and your not chuseing to leave it to the decision of a Committee of
                                    yourSelves and the Colonel of the Regt where any dispute might arise agreeable to the propositions of yesterday. I
                                    cannot think myself fully impowerd to decide upon the occasion, but will immediatly send of an express to the
                                    Governor & Council of Pensilvania and desire a Committee of that Body to meet the Line at Trenton or
                                    elsewhere—who with myself Colonels Butler & Stewart, will give you a full and explicit answer.
                            
                            
                            
                                No. 7
                                Sir
                                as we now are upon a principal of honor justice & right, we are now So well Situated to
                                    receive any gentleman of Rank at this post, as if we were to march any further, & therefore I woud not
                                    have you think that we cannot settle these matters by such a formidable Body of men as we are—therefore shoud be
                                    glad you woud be explicit in your Expresses or otherwise we must take some measures
                                    that will procure our own happiness.

                                Copy

                            
                            
                                 Stephen Moylan Col. Com. L.D.
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear General
                                Head Quarters Elizh Town Jany 4th 1781
                            
                            I have had the Above  Person present and Examin’d Him, therefore You may
                                rely on the Above Intelligence. I should be very glad you would let me know how it is with you; I have heard nothing
                                from You since Night before last. The Militia here has Collected tolerable, for the time they receiv’d Orders at this
                                place. I am &ca Sign’d
                            
                                Jacob Crane Lt Colo.

                            
                            
                                Copy’d by W: Stewart Colo.
                            

                            
                                Copy of a letter dated Elizabeth Town N.J.
                                
                            
                            
                                Dear General
                                Jany 4th 1781 5 OClock Morng
                                Agreeable to the Permission that I receiv’d of Mr , that he receiv’d of
                                    Major Fishbourne, I went over to New York, And have Just now return’d. Yesterday About Twelve OClock the British
                                    got the News of the Unhappy disturbances in your Camp; Nothing could possibly have given them so much pleasure,
                                    every preparation is making among them to come out and make a descent on Jersey. I think South Amboy is their
                                    Object, they expect those in Mutiny will Immediately Join them, a Person on whom I can Rely told me that Capt.
                                        Land, was order’d to have all the flat Bottom’d Boats ready upon the Shortest Notice.
                                If they come out it will be with Considerable force, and may be expected within Twenty four hours
                                    from this time. Sir I am &ca
                            
                            
                                A.B.
                            
                        
                        
                    